Citation Nr: 1207148	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating prior to June 26, 2010, and an initial rating in excess of 10 percent as of June 26, 2010 for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for IBS and assigned a noncompensable rating.  This claim is under the jurisdiction of the RO in Baltimore, Maryland. 

The Veteran testified at a May 2010 hearing in Washington DC before the undersigned.  A transcript of the hearing has been associated with the claims file.

In June 2010 the Board remanded this claim for further development.  It now returns for appellate review. 

Subsequent to the Board's remand of this claim, a 10 percent rating for IBS was assigned in a May 2011 rating decision.  The effective date of this rating is June 26, 2010, the date that the Veteran underwent a VA examination in connection with this claim.  Because neither the rating assigned nor the effective date thereof represents a grant of the maximum benefits sought on appeal, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

Since service separation, the Veteran's IBS has been manifested by frequent episodes of bowel disturbance with abdominal distress. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for IBS have been met as of July 1, 2006, the date of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.114, Diagnostic Code (DC) 7319 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The present appeal stems from an initial grant of service connection for IBS.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See id. at 486. 

Here, prior to the initial rating decision in this matter, letters dated in March 2006 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A June 2008 letter also provided notice of the specific rating criteria applicable to IBS.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled). 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and private treatment records submitted by the Veteran are in the claims file.  Pursuant to the Board's June 2010 remand directive, a June 2010 letter was sent to the Veteran asking him to fill out a release form authorizing VA to obtain treatment records from Johns Hopkins Medical Center.  The Veteran clarified in a July 2010 statement that his treatment was at Johns Hopkins Community Physicians (JHCP) at Odenton, a part of the US Family Health Plan under the auspices of TRICARE.  The Veteran also submitted treatment records from this facility.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  The Board also finds that there has been substantial compliance with its June 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's June 2010 remand directive, an appropriate VA examination was performed in June 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the Veteran's medical records, examined the Veteran, and described the Veteran's IBS in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his IBS since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there was substantial compliance with its June 2010 remand directive.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran contends that he is entitled to an initial compensable rating prior to June 26, 2010, and a rating in excess of 10 percent as of June 26, 2010 for IBS.  For the reasons that follow, the Board concludes that a rating of 10 percent is warranted as of July 1, 2006, the date of this claim.  However, the criteria for a rating in excess of 10 percent have not been met at any point during the pendency of this claim. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's IBS has been rated under DC 7319, which pertains to irritable colon syndrome.  38 C.F.R. § 4.114.  Under DC 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

Turning to the evidence of record, a March 2006 VA general examination report reflects that the Veteran reported suffering from alternating diarrhea and constipation.  He managed his symptoms through stress management and diet control.  He denied weight loss, abdominal pain, or cramping at the time.  

In his December 2006 notice of disagreement (NOD), the Veteran stated that the VA examiner did not adequately portray the severity of his IBS.  In this regard, the Veteran stated that he struggled daily with IBS and that he suffered from loose bowels or diarrhea at least four days a week.  He stated that he rarely had a completely solid bowel movement.  He related that the symptoms often came on quickly and so he always had to be aware of the location of the nearest bathroom.  He also stated that his symptoms were worse in the morning, and that at least once a week he experienced an onset of symptoms while commuting to work and at those times would be unsure whether he would be able to make it to a bathroom in time.  He further described symptoms of uncomfortable "excess gas pressure" in his bowels at night at least once a week.  He stated that at these times he would have to go to the bathroom several times during the night in an effort to "coax [his] bowels to move and reduce the gas pressure."  He stated that often he was not able to alleviate his symptoms until the morning.  The Veteran also stated that sometimes he thought he was expelling gas and wound up expelling liquid.  Occasionally he would have to turn back from a drive to work to change his underwear and pants.  When he experienced "leaking" of the bowels, he would have to go to the bathroom often in order to wipe away the leak.  He stated that his condition was debilitating and limited his activities.  In this regard, he constantly had to monitor his symptoms and determine whether he could undertake any activity that was not near a bathroom facility. 

At his May 2010 hearing, the Veteran testified that he experienced alternating constipation and diarrhea with only a day's break "here and there."  He stated that when he had constipation he experienced bloating due to gas.  He also described aching of the anus associated with gas.  These symptoms subsided with the release of gas.  When the Veteran experienced diarrhea, it could last as long as two or three days, in which case he would become quite dehydrated.  The Veteran stated that these symptoms occurred four or five days a week.  The Veteran also stated that his symptoms had become more frequent and severe in that the "pendulum swings" between constipation and diarrhea could occur in one day.  The Veteran also stated that his symptoms had interfered with his work because he would sometimes have to spend part of his day in the bathroom and, "on a couple of occasions," had accidentally expelled diarrhea in his pants when he thought he was just releasing gas.  He stated that once he had to go home in order to change his clothing when this occurred.  He stated that "normally" his symptoms were "not quite that severe" but that it was a "struggle" at work to gauge when such a situation might occur.  For example, the Veteran would ask for a chair near the door during meetings in case he needed to use the bathroom.  He denied having to miss days from work due to IBS.  However, on occasion, about once every two months, he would leave work early due to his IBS. 

At the June 2010 VA examination, the Veteran reported symptoms of constipation, a bloating sensation, flatulence, and bouts of diarrhea and abdominal cramps.  He stated that his stool consistency changed suddenly and without warning.  When he had bouts of diarrhea, they would occur four to five times in the space of two or three hours and then stop abruptly.  On a few occasions he soiled his briefs.  He denied using a diaper or Depends.  He also reported occasional nausea but denied vomiting.  His abdominal cramps were "generalized" and occurred both when he was constipated and when he was suffering from bouts of diarrhea.  However, the examiner found that the abdominal pain did not cause severe abdominal distress as the Veteran was able to continue engaging in normal activities.  The examiner stated that the Veteran's IBS affected his occupation and daily activities in that he had to carry one or two briefs with him in case his diarrhea soiled his briefs.  However, no other functional limitations were noted.  The examiner diagnosed the Veteran with severe irritable bowel syndrome "as characterized by loose stools occurring 4 to 5 times in [a three-hour time period] when present, alternating with constipation."  

A July 2010 private treatment record reflects that the Veteran would sometimes go two or three days without having a bowel movement, and then have frequent loose stools occurring four to five times per day.  The Veteran stated that his stools alternated between loose and watery on a weekly basis, and that stress and travel had a significant effect on this cycle.  He reported occasional incontinence every few months. 

In carefully reviewing the evidence of record, the Board finds that a 10 percent rating is warranted as of July 1, 2006, the date of the Veteran's claim for service connection.  In this regard, although the March 2006 VA examination report described more mild symptoms and was negative for abdominal distress, the Veteran has credibly stated that this examination report did not adequately capture the severity of his disability.  In this regard, the Board notes that the March 2006 VA examination was a general examination and did not focus on his IBS.  Further, a few months after the VA examination, the Veteran more fully described his symptoms in the December 2006 NOD.  These symptoms included unpredictable bouts of diarrhea and leaking, abdominal cramping, and symptoms associated with excessive gas pressure.  As the Veteran's statements are competent and credible as to his symptoms, and because the evaluation of IBS is largely based on a claimant's reported history, the Board finds that the severity of the Veteran's IBS met the criteria for a 10 percent rating as of July 1, 2006. 

The Board finds that the criteria for a 30 percent rating have not been met at any point during the pendency of this claim.  Although in the June 2010 VA examination report the examiner characterized the Veteran's IBS as "severe," this characterization by itself does not lead to a finding that the Veteran's IBS warrants a 30 percent rating for severe IBS under DC 7319.  The examiner's characterization was based on the fact that the Veteran reported having bouts of diarrhea three or four times in a period of three hours.  However, the Veteran has not stated and the evidence does not otherwise show that such severe bouts occur on a daily or even a weekly basis.  Thus, these flare-ups have not been shown to be indicative of the overall level of severity of the Veteran's IBS as it generally manifests.  In this regard, the evidence does not show that the Veteran's work or daily activities are affected.  While the Veteran has had to make certain adjustments such as taking extra briefs to work and sometimes has to use the bathroom more frequently, there is no indication that his ability to work and carry out his daily responsibilities has been compromised.  Moreover, the VA examiner did not find that the Veteran experienced "constant abdominal distress" and found that the Veteran was able to continue engaging in normal every day activities.  Accordingly, in the absence of evidence showing "constant abdominal distress" or any significant functional impairment, the Board finds that the Veteran's IBS most closely approximates the criteria for a 10 percent rating under DC 7319, which is assigned for "frequent episodes of bowel disturbance" with abdominal distress.  See 38 C.F.R. § 4.114.  

In finding that the Veteran's IBS does not meet the criteria for a 30 percent rating, the Board nevertheless fully recognizes the considerable pain, discomfort, and inconvenience the Veteran has suffered as a result of his IBS.  Indeed, the frequency of the Veteran's symptoms is reflected in the assignment of a 10 percent rating, which, as already stated, compensates for "frequent episodes of bowel disturbance."  See id.  The basis of disability evaluations is the ability of the body as a whole or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2011); see also 38 C.F.R. § 4.2 (providing that "each disability must be considered from the point of view of the veteran working or seeking work").  As the Veteran is able to continue with his work and ordinary activities of daily living despite the challenges imposed by his IBS, and as he has not been shown to suffer from "more or less constant abdominal distress," the Board finds that a 10 percent rating is the most appropriate evaluation of this disability.  See 38 C.F.R. § 4.114, DC 7319.

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point during the pendency of this claim.  Thus, staged ratings are not appropriate.  Fenderson, 12 Vet. App. at 126. 

The Veteran has not argued and the evidence of record does not otherwise indicate that the Veteran is unemployable due to his IBS.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record). 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected IBS is contemplated and reasonably described by the rating criteria under DC 7319, which are based on disturbances of bowel function and abdominal distress.  See 38 C.F.R. § 4.114.  As shown in the above discussion, the Veteran does not have symptoms associated with IBS that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  In this regard, the Board finds that the Veteran's bloating symptoms associated with gas, including occasional pain at the tip of his penis and anus, are included in his "abdominal distress" and are not so significant as to represent additional symptoms left uncompensated.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's IBS presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Nevertheless, the Board notes that there is no evidence of marked interference with employment or hospitalization as a result of IBS.  Therefore, referral for extraschedular consideration is not warranted.  See id.

In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran's IBS met the criteria for a 10 percent rating as of July 1, 2006, the date of the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 10 percent rating as of July 1, 2006 for IBS is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  The preponderance of the evidence is against a finding that the Veteran's IBS has met the criteria for a rating in excess of 10 percent at any point during the pendency of this claim.  Accordingly, the benefit-of-the-doubt rule does not apply to this aspect of the claim, and entitlement to a rating in excess of 10 percent for IBS is denied.  See id.


ORDER

Entitlement to a rating of 10 percent, but no higher, for irritable bowel syndrome is granted as of July 1, 2006, subject to the laws and regulations governing payment of monetary benefits. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


